EXHBIT 10BB

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATES SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

SECURED CONVERTIBLE MINIMUM BORROWING NOTE

 

FOR VALUE RECEIVED, MICRO COMPONENT TECHNOLOGY, INC., a Minnesota corporation
(the “Borrower”), promises to pay to LAURUS MASTER FUND, LTD., c/o Ironshore
Corporate Services Ltd., P.O. Box 1234 G.T., Queensgate House, South Church
Street, Grand Cayman, Cayman Islands, Fax: 345-949-9877 (the “Holder”) or its
registered assigns, on order, the sum of SEVEN HUNDRED FIFTY THOUSAND
($750,000), or, if different, the aggregate principal amount of all “Loans” (as
such term is defined in the Security Agreement referred to below), together with
any accrued and unpaid interest hereon, on March 9, 2007 (the “Maturity Date”).

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement between Borrower and the Holder
dated as of March 9, 2004 (as amended, modified and supplemented from time to
time, the “Security Agreement”).

 

The following terms shall apply to this Secured Convertible Minimum Borrowing
Note (the “Note”):

 


INTEREST

 

1.1                                 Interest Rate and Payments.  Subject to
Sections 5.3 and 6.7 hereof, interest payable on this Note shall accrue at a
rate per annum equal to the “prime rate” published in The Wall Street Journal
from time to time, plus one and three-quarters percent (1.75%) (the “Contract
Rate”).  The Prime Rate shall be increased or decreased as the case may be for
each increase or decrease in the Prime Rate in an amount equal to such increase
or decrease in the Prime Rate; each change to be effective as of the day of the
change in such rate in accordance with the terms of the Security Agreement.
Subject to the immediately following sentence, the Contract Rate hall not be
less than five and three-quarters percent (5.75%).  Commencing six months after
the Closing Date, the Contract Rate shall be adjusted as follows: if (i) the
Company shall have registered the shares of the Company’s common stock
underlying the conversion of all currently issued and outstanding Minimum
Borrowing Notes and that certain warrant issued to Holder of even date herewith
on a registration statement declared effective by the Securities Exchange
Commission,

 

10BB-1

--------------------------------------------------------------------------------


 

and (ii) the volume weighted average price of the Common Stock as reported by
Bloomberg, L.P. on the principal market for the Common Stock for any of the
seven (7) trading days immediately preceding an Interest Payment Date (defined
below) exceeds the then applicable Fixed Conversion Price (as hereinafter
defined) in such percentages as outlined in the table below, the Contract Rate
for the succeeding calendar month shall automatically be adjusted as follows:

 

 

Contract Rate


130% OF THE FIXED CONVERSION PRICE


PRIME RATE


150% OF THE FIXED CONVERSION PRICE


PRIME RATE MINUS 0.75%


175% OF THE FIXED CONVERSION PRICE


PRIME RATE MINUS 2.00%

 

Interest shall be payable monthly in arrears commencing on April 1, 2004 and on
the first day of each consecutive calendar month thereafter, (each, an “Interest
Payment Date”).

 


ADVANCES, BORROWER CONVERSION RIGHTS, PAYMENTS UNDER NOTE

 


MECHANICS OF ADVANCES.  ALL LOANS EVIDENCED BY THIS NOTE SHALL BE MADE IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE SECURITY AGREEMENT.

 


FIXED CONVERSION PRICE.  FOR PURPOSES HEREOF, SUBJECT TO SECTION 3.5 HEREOF, THE
“FIXED CONVERSION PRICE” SHALL INITIALLY BE $1.92. UPON CONVERSION OF AN
AGGREGATE PRINCIPAL AMOUNT OF $1,500,000 OF THE NOTE INTO SHARES OF COMMON STOCK
PURSUANT TO SECTION 2.4 HEREOF, THE FIXED CONVERSION PRICE SHALL BE ADJUSTED TO
THE AVERAGE CLOSING PRICE OF THE COMMON STOCK FOR THE THREE (3) TRADING DAYS
IMMEDIATELY PRIOR TO THE DATE OF SUCH CONVERSION.

 


NO EFFECTIVE REGISTRATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
BORROWER SHALL BE PROHIBITED FROM EXERCISING ITS RIGHT TO REPAY ANY AMOUNT
HEREUNDER IN SHARES OF COMMON STOCK IF AT ANY TIME FROM THE CALL DATE (DEFINED
BELOW) FOR SUCH PAYMENT THROUGH THE DATE UPON WHICH SUCH PAYMENT IS MADE BY
DELIVERY OF CERTIFICATES FOR SHARES OF COMMON STOCK THERE FAILS TO EXIST AN
EFFECTIVE CURRENT REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) COVERING THE SHARES OF COMMON STOCK TO BE ISSUED, OR IF AN EVENT OF
DEFAULT HEREUNDER EXISTS AND IS CONTINUING, UNLESS SUCH REQUIREMENT IS OTHERWISE
WAIVED IN WRITING BY THE HOLDER IN WHOLE OR IN PART AT THE HOLDER’S OPTION.

 


RESERVED.

 

2.5                                 Optional Redemption in Cash.  The Borrower
will have the option of prepaying this Note in full (“Optional Redemption”) by
paying to the Holder a sum of money equal to one hundred five percent (105%) of
the principal amount of this Note together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Security Agreement, or any Ancillary Agreement (as defined
in the Security Agreement) (the “Redemption Amount”) outstanding on the day
written notice of redemption (the “Notice of Redemption”) is given to the
Holder, which Notice of Redemption shall specify the date for such Optional
Redemption (the “Redemption Payment Date”), which date shall be seven (7) days
after the date of the Notice of Redemption (the “Redemption Period”). A Notice
of Redemption shall not be effective with respect to any portion of this Note
for which the Holder has a pending election to convert pursuant to Section 3.1,
or for conversions elected to be made by the Holder pursuant to Section 3.1
during the Redemption Period. The Redemption Amount shall be determined as if
such election to convert had been completed immediately prior to the date of the
Notice of Redemption. On the Redemption Payment Date, the Redemption Amount must
be paid in good funds to the Holder.  In the event the Borrower fails to pay the
Redemption Amount by the Redemption Payment Date, then such Redemption Notice
will be null and void.

 

10BB-2

--------------------------------------------------------------------------------


 


HOLDER’S CONVERSION RIGHTS

 


OPTIONAL CONVERSION. SUBJECT TO THE TERMS OF THIS ARTICLE III, THE HOLDER SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT ANY TIME UNTIL THE MATURITY DATE, OR
THEREAFTER DURING AN EVENT OF DEFAULT (AS DEFINED IN ARTICLE V), AND, SUBJECT TO
THE LIMITATIONS SET FORTH IN SECTION 3.2 HEREOF, TO CONVERT ALL OR ANY PORTION
OF THE OUTSTANDING PRINCIPAL AMOUNT AND/OR ACCRUED INTEREST AND FEES DUE AND
PAYABLE INTO FULLY PAID AND NONASSESSABLE SHARES OF THE COMMON STOCK AT THE
FIXED CONVERSION PRICE. THE SHARES OF COMMON STOCK TO BE ISSUED UPON SUCH
CONVERSION ARE HEREIN REFERRED TO AS THE “CONVERSION SHARES.”

 


CONVERSION LIMITATION. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, (A) THE HOLDER SHALL NOT BE ENTITLED TO CONVERT AND (B) THE BORROWER
SHALL NOT BE ENTITLED TO MAKE PAYMENT IN SHARES OF COMMON STOCK PURSUANT TO THE
TERMS OF THIS NOTE IF THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD BE ISSUED
UPON SUCH CONVERSION OR SUCH PAYMENT WOULD EITHER (I) EXCEED THE DIFFERENCE
BETWEEN THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY SUCH HOLDER
OR ISSUABLE UPON EXERCISE OF WARRANTS HELD BY SUCH HOLDER AND 4.99% OF THE
OUTSTANDING SHARES OF COMMON STOCK OF THE BORROWER OR (II) EXCEED TWENTY FIVE
PERCENT (25%) OF THE AGGREGATE DOLLAR TRADING VOLUME OF THE COMMON STOCK FOR THE
TEN (10) DAY TRADING PERIOD IMMEDIATELY PRECEDING DELIVERY OF A NOTICE OF
CONVERSION TO THE BORROWER.  FOR THE PURPOSES OF THE IMMEDIATELY PRECEDING
SENTENCE, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 13(D) OF THE EXCHANGE ACT AND REGULATION 13D-3 THEREUNDER.  THE
LIMITATION DESCRIBED IN CLAUSE (A) OF THIS SECTION 3.2 SHALL AUTOMATICALLY
BECOME NULL AND VOID WITHOUT ANY NOTICE TO BORROWER UPON THE OCCURRENCE AND
DURING THE CONTINUANCE BEYOND ANY APPLICABLE GRACE PERIOD OF AN EVENT OF
DEFAULT, OR UPON 75 DAYS PRIOR NOTICE TO THE BORROWER.

 


MECHANICS OF HOLDER’S CONVERSION. (A) IN THE EVENT THAT THE HOLDER ELECTS TO
CONVERT THIS NOTE INTO COMMON STOCK, THE HOLDER SHALL GIVE NOTICE OF SUCH
ELECTION BY DELIVERING AN EXECUTED AND COMPLETED NOTICE OF CONVERSION (“NOTICE
OF CONVERSION”) TO THE BORROWER AND SUCH NOTICE OF CONVERSION SHALL PROVIDE A
BREAKDOWN IN REASONABLE DETAIL OF THE PRINCIPAL AMOUNT, ACCRUED INTEREST AND
FEES THAT ARE BEING CONVERTED.  ON EACH CONVERSION DATE (AS HEREINAFTER DEFINED)
AND IN ACCORDANCE WITH ITS NOTICE OF CONVERSION, THE HOLDER SHALL MAKE THE
APPROPRIATE REDUCTION TO THE PRINCIPAL AMOUNT, ACCRUED INTEREST AND FEES AS
ENTERED IN ITS RECORDS AND SHALL PROVIDE WRITTEN NOTICE THEREOF TO THE BORROWER
WITHIN TWO (2) BUSINESS DAYS AFTER THE CONVERSION DATE.  EACH DATE ON WHICH A
NOTICE OF CONVERSION IS DELIVERED OR TELECOPIED TO THE BORROWER IN ACCORDANCE
WITH THE PROVISIONS HEREOF SHALL BE DEEMED A CONVERSION DATE (THE “CONVERSION
DATE”).  A FORM OF NOTICE OF CONVERSION TO BE EMPLOYED BY THE HOLDER IS ANNEXED
HERETO AS EXHIBIT A.

 


(B) PURSUANT TO THE TERMS OF THE NOTICE OF CONVERSION, THE BORROWER WILL ISSUE
INSTRUCTIONS TO THE TRANSFER AGENT ACCOMPANIED BY AN OPINION OF COUNSEL WITHIN
ONE (1) BUSINESS DAY OF THE DATE OF THE DELIVERY TO BORROWER OF THE NOTICE OF
CONVERSION AND SHALL CAUSE THE TRANSFER AGENT TO TRANSMIT THE CERTIFICATES
REPRESENTING THE CONVERSION SHARES TO THE HOLDER BY CREDITING THE ACCOUNT OF THE
HOLDER’S DESIGNATED BROKER WITH THE DEPOSITORY TRUST CORPORATION (“DTC”) THROUGH
ITS DEPOSIT WITHDRAWAL AGENT COMMISSION (“DWAC”) SYSTEM WITHIN THREE (3)
BUSINESS DAYS AFTER RECEIPT BY THE BORROWER OF THE NOTICE OF CONVERSION (THE
“DELIVERY DATE”). IN THE CASE OF THE EXERCISE OF THE CONVERSION RIGHTS SET FORTH
HEREIN THE CONVERSION PRIVILEGE SHALL BE DEEMED TO HAVE BEEN EXERCISED AND THE
CONVERSION SHARES ISSUABLE UPON SUCH CONVERSION SHALL BE DEEMED TO HAVE BEEN
ISSUED UPON THE DATE OF RECEIPT BY THE BORROWER OF THE NOTICE OF CONVERSION. THE
HOLDER SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD HOLDER OF SUCH COMMON
STOCK, UNLESS THE HOLDER PROVIDES THE BORROWER WRITTEN INSTRUCTIONS TO THE
CONTRARY.

 

(c) The Borrower understands that a delay in the delivery of the shares of
Common Stock issuable upon conversion of the Note (the “Note Shares”) in the
form required pursuant to this Section 3 beyond the Delivery Date could result
in economic loss to the Holder.  In the event that the Borrower fails to direct
its transfer agent to deliver the Note Shares to the Holder via the

 

10BB-3

--------------------------------------------------------------------------------


 

DWAC system within the time frame set forth in Section 3.3(b) above and the Note
Shares are not delivered to the Holder by the Delivery Date, as compensation to
the Holder for such loss, the Borrower agrees to pay late payments to the Holder
for late issuance of the Note Shares in the form required pursuant to this
Section 3 upon conversion of the Note in the amount equal to the greater of: 
(i) $500 per business day after the Delivery Date; or (ii) the Holder’s actual
damages from such delayed delivery. Notwithstanding the foregoing, the Borrower
will not owe the Holder any late payments if the delay in the delivery of the
Note Shares beyond the Delivery Date is solely out of the control of the
Borrower and the Borrower is actively trying to cure the cause of the delay. 
The Borrower shall pay any payments incurred under this Section 3.3 in
immediately available funds upon demand and, in the case of actual damages,
accompanied by reasonable documentation of the amount of such damages.  Such
documentation shall show the number of shares of Common Stock the Holder is
forced to purchase (in an open market transaction) which the Holder anticipated
receiving upon such conversion, and shall be calculated as the amount by which
(A) the Holder’s total purchase price (including customary brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate principal and/or interest amount of the Note, for which such Notice of
Notice was not timely honored.

 

Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law.  In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum amount permitted by such
law, any payments in excess of such maximum shall be credited against amounts
owed by the Borrower to the Holder and thus refunded to the Borrower.

 

10BB-4

--------------------------------------------------------------------------------


 


LATE PAYMENTS. THE BORROWER UNDERSTANDS THAT A DELAY IN THE DELIVERY OF THE
SHARES OF COMMON STOCK IN THE FORM REQUIRED PURSUANT TO THIS ARTICLE BEYOND THE
DELIVERY DATE COULD RESULT IN ECONOMIC LOSS TO THE HOLDER.  AS COMPENSATION TO
THE HOLDER FOR SUCH LOSS, THE BORROWER AGREES TO PAY LATE PAYMENTS TO THE HOLDER
FOR LATE ISSUANCE OF SUCH SHARES IN THE FORM REQUIRED PURSUANT TO THIS
ARTICLE III UPON CONVERSION OF THE NOTE, IN THE AMOUNT EQUAL TO $500 PER
BUSINESS DAY AFTER THE DELIVERY DATE.  THE BORROWER SHALL PAY ANY PAYMENTS
INCURRED UNDER THIS SECTION IN IMMEDIATELY AVAILABLE FUNDS UPON DEMAND.

 


ADJUSTMENT PROVISIONS. THE FIXED CONVERSION PRICE AND NUMBER AND KIND OF SHARES
OR OTHER SECURITIES TO BE ISSUED UPON CONVERSION DETERMINED PURSUANT TO
SECTION 2.2 SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE HAPPENING
OF CERTAIN EVENTS WHILE THIS CONVERSION RIGHT REMAINS OUTSTANDING, AS FOLLOWS:

 

RECLASSIFICATION, ETC.  IF THE BORROWER AT ANY TIME SHALL, BY RECLASSIFICATION
OR OTHERWISE, CHANGE THE COMMON STOCK INTO THE SAME OR A DIFFERENT NUMBER OF
SECURITIES OF ANY CLASS OR CLASSES, THIS NOTE, AS TO THE UNPAID PRINCIPAL AMOUNT
AND ACCRUED INTEREST THEREON, SHALL THEREAFTER BE DEEMED TO EVIDENCE THE RIGHT
TO PURCHASE AN ADJUSTED NUMBER OF SUCH SECURITIES AND KIND OF SECURITIES AS
WOULD HAVE BEEN ISSUABLE AS THE RESULT OF SUCH CHANGE WITH RESPECT TO THE COMMON
STOCK IMMEDIATELY PRIOR TO SUCH RECLASSIFICATION OR OTHER CHANGE.

 

STOCK SPLITS, COMBINATIONS AND DIVIDENDS.  IF THE SHARES OF COMMON STOCK ARE
SUBDIVIDED OR COMBINED INTO A GREATER OR SMALLER NUMBER OF SHARES OF COMMON
STOCK, OR IF A DIVIDEND IS PAID ON THE COMMON STOCK IN SHARES OF COMMON STOCK,
THE FIXED CONVERSION PRICE SHALL BE PROPORTIONATELY REDUCED IN CASE OF
SUBDIVISION OF SHARES OR STOCK DIVIDEND OR PROPORTIONATELY INCREASED IN THE CASE
OF COMBINATION OF SHARES, IN EACH SUCH CASE BY THE RATIO WHICH THE TOTAL NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH EVENT BEARS TO THE
TOTAL NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH
EVENT.

 

C. Share Issuances.  Subject to the provisions of this Section 3.5, if the
Borrower shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock to a person other than the
Holder (except (i) pursuant to Subsections A or B above; (ii) pursuant to
options, warrants, or other obligations to issue shares outstanding on the date
hereof as disclosed to Holder in writing; or (iii) pursuant to options that may
be issued under any employee incentive stock option and/or any qualified or
non-qualified stock option plans adopted by the Borrower) for a consideration
per share (the “Offer Price”) less than the Fixed Conversion Price in effect at
the time of such issuance, then the Fixed Conversion Price shall be immediately
reset pursuant to the formula below:

 

If the Borrower issues any additional shares pursuant to Section 3.5 above then,
and thereafter successively upon each such issue, the Fixed Conversion Price
shall be adjusted by multiplying the then applicable Fixed Conversion Price by
the following fraction:

 

A + B

(A + B) + [((C – D) x B) / C]

 

A = Actual shares outstanding prior to such offering

B =  Actual shares sold in the offering

C = Fixed Conversion Price

D = Offering price

 

10BB-5

--------------------------------------------------------------------------------


 

D. COMPUTATION OF CONSIDERATION. FOR PURPOSES OF ANY COMPUTATION RESPECTING
CONSIDERATION RECEIVED PURSUANT TO SUBSECTION C ABOVE, THE FOLLOWING SHALL
APPLY:

 

(A)                                                                                                                                 
IN THE CASE OF THE ISSUANCE OF SHARES OF COMMON STOCK FOR CASH, THE
CONSIDERATION SHALL BE THE AMOUNT OF SUCH CASH, PROVIDED THAT IN NO CASE SHALL
ANY DEDUCTION BE MADE FOR ANY COMMISSIONS, DISCOUNTS OR OTHER EXPENSES INCURRED
BY THE BORROWER FOR ANY UNDERWRITING OF THE ISSUE OR OTHERWISE IN CONNECTION
THEREWITH;

 

(B)                                                                                                                                
IN THE CASE OF THE ISSUANCE OF SHARES OF COMMON STOCK FOR A CONSIDERATION IN
WHOLE OR IN PART OTHER THAN CASH, THE CONSIDERATION OTHER THAN CASH SHALL BE
DEEMED TO BE THE FAIR MARKET VALUE THEREOF AS DETERMINED IN GOOD FAITH BY THE
BOARD OF DIRECTORS OF THE BORROWER (IRRESPECTIVE OF THE ACCOUNTING TREATMENT
THEREOF); AND

 

(C)                                                                                                                                 
UPON ANY SUCH EXERCISE, THE AGGREGATE CONSIDERATION RECEIVED FOR SUCH SECURITIES
SHALL BE DEEMED TO BE THE CONSIDERATION RECEIVED BY THE BORROWER FOR THE
ISSUANCE OF SUCH SECURITIES PLUS THE ADDITIONAL MINIMUM CONSIDERATION, IF ANY,
TO BE RECEIVED BY THE BORROWER UPON THE CONVERSION OR EXCHANGE THEREOF (THE
CONSIDERATION IN EACH CASE TO BE DETERMINED IN THE SAME MANNER AS PROVIDED IN
CLAUSES (A) AND (B) OF THIS SUBSECTION (D)).

 


RESERVATION OF SHARES. DURING THE PERIOD THE CONVERSION RIGHT EXISTS, THE
BORROWER WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON STOCK A SUFFICIENT
NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF COMMON STOCK UPON THE FULL
CONVERSION OF THIS NOTE.  THE BORROWER REPRESENTS THAT UPON ISSUANCE, SUCH
SHARES WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.  THE
BORROWER AGREES THAT ITS ISSUANCE OF THIS NOTE SHALL CONSTITUTE FULL AUTHORITY
TO ITS OFFICERS, AGENTS, AND TRANSFER AGENTS WHO ARE CHARGED WITH THE DUTY OF
EXECUTING AND ISSUING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY
CERTIFICATES FOR SHARES OF COMMON STOCK UPON THE CONVERSION OF THIS NOTE.

 


REGISTRATION RIGHTS.  THE HOLDER HAS BEEN GRANTED REGISTRATION RIGHTS WITH
RESPECT TO THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE AS
MORE FULLY SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED THE DATE HEREOF.

 


EVENTS OF DEFAULT

 


THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS IS AN EVENT OF DEFAULT (“EVENT OF
DEFAULT”):

 


FAILURE TO PAY PRINCIPAL, INTEREST OR OTHER FEES.  THE BORROWER FAILS TO PAY
WHEN DUE ANY INSTALLMENT OF PRINCIPAL, INTEREST OR OTHER FEES HEREON OR ON ANY
OTHER PROMISSORY NOTE ISSUED PURSUANT TO THE SECURITY AGREEMENT, WHEN DUE IN
ACCORDANCE WITH THE TERMS OF SUCH NOTE.

 


BREACH OF COVENANT.  THE BORROWER BREACHES ANY COVENANT OR OTHER TERM OR
CONDITION OF THIS NOTE IN ANY MATERIAL RESPECT AND SUCH BREACH, IF SUBJECT TO
CURE, CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER THE OCCURRENCE THEREOF.

 


BREACH OF REPRESENTATIONS AND WARRANTIES.  ANY MATERIAL REPRESENTATION OR
WARRANTY OF THE BORROWER MADE HEREIN, OR THE SECURITY AGREEMENT, OR IN ANY
ANCILLARY AGREEMENT SHALL BE MATERIALLY FALSE OR MISLEADING.

 


STOP TRADE.  AN SEC STOP TRADE ORDER OR PRINCIPAL MARKET TRADING SUSPENSION OF
THE COMMON STOCK SHALL BE IN EFFECT FOR 5 CONSECUTIVE DAYS OR 5 DAYS DURING A
PERIOD OF 10 CONSECUTIVE DAYS, EXCLUDING IN ALL CASES A SUSPENSION OF ALL
TRADING ON A PRINCIPAL MARKET, PROVIDED THAT THE BORROWER SHALL NOT HAVE BEEN
ABLE TO CURE SUCH TRADING SUSPENSION WITHIN 30 DAYS OF THE NOTICE THEREOF OR
LIST THE COMMON STOCK ON ANOTHER PRINCIPAL MARKET WITHIN 60 DAYS OF SUCH
NOTICE.  THE “PRINCIPAL MARKET” FOR THE COMMON STOCK SHALL INCLUDE THE NASD OTC
BULLETIN BOARD, NASDAQ SMALLCAP MARKET, NASDAQ NATIONAL MARKET


 

10BB-6

--------------------------------------------------------------------------------


 


SYSTEM, AMERICAN STOCK EXCHANGE, OR NEW YORK STOCK EXCHANGE (WHICHEVER OF THE
FOREGOING IS AT THE TIME THE PRINCIPAL TRADING EXCHANGE OR MARKET FOR THE COMMON
STOCK), OR ANY SECURITIES EXCHANGE OR OTHER SECURITIES MARKET ON WHICH THE
COMMON STOCK IS THEN BEING LISTED OR TRADED.

 


DEFAULT UNDER RELATED AGREEMENT.  THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
AND AS DEFINED IN THE SECURITY AGREEMENT AND/OR THE ANCILLARY AGREEMENTS.

 

4.6                                 Failure to Deliver Common Stock or
Replacement Note.  The Borrower’s failure to timely deliver Common Stock to the
Holder pursuant to and in the form required by this Note, and Section 9 of the
Security Agreement, or if required, a replacement Note if such failure to timely
deliver Common Stock shall not be cured within two (2) business days or such
failure to deliver a replacement Note is not cured within seven (7) business
days.

 

4.7                                 Payment Grace Period.  The Borrower shall
have a three (3) business day grace period to pay any monetary amounts due under
this Note or the Security Agreement or any Ancillary Agreements, after which
grace period a default interest rate of five percent (5%) per annum above the
then applicable interest rate hereunder shall apply to the monetary amounts due.

 

10BB-7

--------------------------------------------------------------------------------


 


DEFAULT PAYMENTS

 


DEFAULT PAYMENT.  IF AN EVENT OF DEFAULT OCCURS, THE HOLDER, AT ITS OPTION, MAY
ELECT, IN ADDITION TO ALL RIGHTS AND REMEDIES OF HOLDER UNDER THE SECURITY
AGREEMENT AND ALL OBLIGATIONS OF BORROWER UNDER THE SECURITY AGREEMENT, TO
REQUIRE THE BORROWER TO MAKE A DEFAULT PAYMENT (“DEFAULT PAYMENT”).  THE DEFAULT
PAYMENT SHALL BE THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE, PLUS ACCRUED BUT
UNPAID INTEREST, ALL OTHER FEES THEN REMAINING UNPAID, AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.

 


DEFAULT PAYMENT DATE AND DEFAULT NOTICE PERIOD.  THE DEFAULT PAYMENT SHALL BE
DUE AND PAYABLE ON THE FIFTH BUSINESS DAY AFTER AN EVENT OF DEFAULT AS DEFINED
IN ARTICLE IV (“DEFAULT PAYMENT DATE”) HAS OCCURRED AND IS CONTINUING BEYOND ANY
APPLICABLE GRACE PERIOD.  THE PERIOD BETWEEN DATE UPON WHICH OF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING BEYOND ANY APPLICABLE GRACE PERIOD AND
THE DEFAULT PAYMENT DATE SHALL BE THE “DEFAULT PERIOD.”  IF DURING THE DEFAULT
PERIOD, THE BORROWER CURES THE EVENT OF DEFAULT, THE EVENT OF DEFAULT WILL NO
LONGER EXIST AND ANY ADDITIONAL RIGHTS THE HOLDER HAD TRIGGERED BY THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT WILL NO LONGER EXIST.  IF THE
EVENT OF DEFAULT IS NOT CURED DURING THE DEFAULT NOTICE PERIOD, ALL AMOUNTS
PAYABLE HEREUNDER SHALL BE DUE AND PAYABLE ON THE DEFAULT PAYMENT DATE, ALL
WITHOUT FURTHER DEMAND, PRESENTMENT OR NOTICE, OR GRACE PERIOD, ALL OF WHICH
HEREBY ARE EXPRESSLY WAIVED.

 


DEFAULT INTEREST RATE.  FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, INTEREST ON THIS NOTE SHALL AUTOMATICALLY BE INCREASED BY
FIVE PERCENT (5%) PER ANNUM, AND ALL OUTSTANDING OBLIGATIONS, INCLUDING UNPAID
INTEREST, SHALL CONTINUE TO ACCRUE INTEREST FROM THE DATE OF SUCH EVENT OF
DEFAULT AT SUCH INTEREST RATE APPLICABLE TO SUCH OBLIGATIONS UNTIL SUCH EVENT OF
DEFAULT IS CURED OR WAIVED.

 


CUMULATIVE REMEDIES.  THE REMEDIES UNDER THIS NOTE SHALL BE CUMULATIVE.

 


MISCELLANEOUS

 


FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART OF THE HOLDER
HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER,
RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER
RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING HEREUNDER ARE
CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.

 


NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE GIVEN SHALL BE IN
WRITING AND PROVIDED IN ACCORDANCE WITH THE TERMS OF THE SECURITY AGREEMENT.

 


AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCE THERETO, AS USED
THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY EXECUTED,
OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR SUPPLEMENTED, AND ANY
SUCCESSOR INSTRUMENT AS IT MAY BE AMENDED OR SUPPLEMENTED.

 


ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON THE BORROWER AND ITS SUCCESSORS
AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS SUCCESSORS AND
ASSIGNS, AND MAY BE ASSIGNED BY THE HOLDER IN ACCORDANCE WITH THE REQUIREMENTS
OF THE SECURITY AGREEMENT.

 


COST OF COLLECTION.  IF DEFAULT IS MADE IN THE PAYMENT OF THIS NOTE, THE
BORROWER SHALL PAY THE HOLDER HEREOF REASONABLE COSTS OF COLLECTION, INCLUDING
REASONABLE ATTORNEYS’ FEES.

 


GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.  ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE
COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK. 
BOTH PARTIES AND THE INDIVIDUAL SIGNING THIS NOTE ON BEHALF OF THE BORROWER
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS.  THE PREVAILING PARTY SHALL
BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEY’S FEES AND
COSTS.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS INVALID OR UNENFORCEABLE
UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR UNENFORCEABILITY OF ANY


 

10BB-8

--------------------------------------------------------------------------------


 


OTHER PROVISION OF THIS NOTE.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION
AGAINST THE BORROWER IN ANY OTHER JURISDICTION TO COLLECT ON THE BORROWER’S
OBLIGATIONS TO HOLDER, TO REALIZE ON ANY COLLATERAL OR ANY OTHER SECURITY FOR
SUCH OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
HOLDER.

 


MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO ESTABLISH OR
REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN EXCESS OF THE
MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE OF INTEREST
REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM PERMITTED BY
SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM SHALL BE CREDITED AGAINST
AMOUNTS OWED BY THE BORROWER TO THE HOLDER AND THUS REFUNDED TO THE BORROWER.

 


SECURITY INTEREST.  THE HOLDER OF THIS NOTE HAS BEEN GRANTED A SECURITY INTEREST
IN CERTAIN ASSETS OF THE BORROWER MORE FULLY DESCRIBED IN THE SECURITY
AGREEMENT.

 


CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL PARTICIPATED IN
THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE RULE OF
CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY
SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY
AGAINST THE OTHER.


 


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]

 

10BB-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Secured Convertible Minimum
Borrowing Note to be signed in its name effective as of this 9th day of March,
2004.

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/Thomas P. Maun

 

 

 

 

 

 

Name:

 

Title:CFO

 

 

WITNESS:

 

 

 

/s/ Lori Faber

 

 

10BB-10

--------------------------------------------------------------------------------


 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Note)

 

The undersigned hereby elects to convert $                of the principal and
$                of the interest due on the Secured Convertible Minimum
Borrowing Note issued by Micro Component Technology, Inc. (the “Company”) on
March 9, 2004 into Shares of Common Stock of the Company according to the
conditions set forth in such Note, as of the date written below.

 

Date of Conversion:

 

 

 

Conversion Price:

 

 

 

Shares To Be Delivered:

 

 

 

Signature:

 

 

 

Print Name:

 

 

 

Address:

 

 

 

 

 

 

 

Holder DWAC instructions

 

 

10BB-11

--------------------------------------------------------------------------------